PER CURIAM.
We affirm the judgments of conviction upon a holding that (1) notwithstanding the defendants’ claim that the witnesses called by the State at the suppression hearing were in hopeless conflict and were inherently incredible, no error is shown where the trial court’s findings of fact, from which flowed the unassailed and unassailable conclusion of law that the search was valid, were supported by substantial competent evidence, Boykin v. State, 309 So.2d 211 (Fla. 1st DCA 1975); and (2) the defendants’ motion to dismiss the information because signed by an Assistant State Attorney was properly denied, see State v. Rivero, 400 So.2d 34 (Fla. 3d DCA 1981).
Affirmed.